Taet, C. J.,
dissenting in part. A written demand for a jury was filed by defendant on February 17 and refiled on February 23, long before the time of the trial on July 15. In my opinion, this represented compliance with the statute requiring a written demand for jury three days before the time set for trial. I realize that the trial was previously set for February 19 but there was no trial on that date.
Further, I believe that there w&s sufficient evidence to justify submission of the question of defendant’s guilt to the trier of the facts.
For these reasons, I would reverse and remand for a jury trial.
O’Neill, J., concurs in the foregoing dissenting opinion.